Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to applicant’s amendment/remarks filed 01/26/21.
	Claims 24-34 are pending.
	The Drawing and related amendment to the specification are entered/approved by the examiner.
The rejection on the ground of nonstatutory double patenting is withdrawn in view of the Terminal Disclaimer filed 02/25/21.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Rewrite claim 29 as follows:
--29.  A light assembly comprising a heat sink, the heat sink comprising a polymer composition which comprises a polyamide and thermally conductive particulate material, wherein the polymer composition exhibits a Charpy unnotched impact strength of about 5 kJ/m2 or more as measured at a temperature of 

Authorization for this examiner’s amendment was given in an interview with Liam Christ on 02/25/21.
The following is an examiner’s statement of reasons for allowance:
The prior art rejection over Zhuo is withdrawn for the reasons set forth in the response filed 01/26/21.  Specifically, Zhuo et al 6,162,849 does not disclose or fairly suggest the newly added limitations relating to wt% of thermally conductive materials (independent claim 24) or tensile strength (independent claims 29 and 34).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319.  The examiner can normally be reached on Monday-Friday 9:00a-5:00p EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK KOPEC/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



MK
February 19, 2021